Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6-9,10,14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200226126 A1; Zou; Joel Chi et al. (hereinafter Zou) in view of US 20200151250 A1; Xu; Song et al. (hereinafter Xu).
 Regarding claim 1, Zou teaches A system comprising: a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations comprising: (Zou [0041] The receiving a first term comprising words; generating, using a combination term vector generator, a first combination term vector for the first term, wherein the generating the first combination term vector comprises: generating respective word vectors for words (Zou [FIG.5] shows the document received which includes corresponding words and terms/sentences [0006] A text vectorizer is provided to compute vectors for respective text units. The text vectorizer computes a given vector for a given text unit by: (i) computing word vectors for respective words in the text unit; (ii) computing phrase vectors for respective phrases in the text unit; and (ii) combining the word vectors and the phrase vectors to produce the given vector for the given text unit. For a corpus of documents, the text vectorizer computes corpus vectors for the generating a group of … vectors … based on a different term vector rules; and generating the combination term vector for the first term by combining the group of … vectors based on a combination rule; (Zou [0006] A text vectorizer is provided to compute vectors for respective text units. The text vectorizer computes a given vector for a given text unit by: (i) computing word vectors for respective words in and providing a search result from a database for the first term based on the first combination … vector. (Zou [0023] For each search document vector, a similarity between the search document vector and the search vector 134 is computed. Based on the links from the search document vectors to the search documents, these similarities serve as the basis for scoring or ranking the search documents and presenting results accordingly, as discussed below. [0026] The search system 100 also includes a ranking module 146, which is described below with reference to FIG. 6. In brief, the ranking module compares a query vector of a query document to the search document vectors 128 [0034-37] further explain the system’s ability to create similarity scores and ultimately using all that data to provide a output. ) [FIG.5&7] visually shows the system provide the search result based on vector(s) )						Zou lacks explicitly and orderly teaching generating a group of term vectors for the first term using the word vectors wherein each term vector of the group of term vectors is generated based on a different term vector rules and generating the combination term vector for the first term by combining the group of term vectors based on a combination rule;									However Xu helps teach generating a group of term vectors for the first term using the data wherein each term vector of the group of term vectors is generated based on a different term vector rules and generating the combination term vector for the first term by combining the group of term vectors based on a combination rule; (Xu [0003] Methods and systems for natural language processing include generating respective feature vectors, for each word in an input, based on sequences of input words of different respective lengths. The respective feature vectors for each word in the input are combined to form a combined vector for each word. A The combination here is for Xu to use Zou's word vectors/data in the generation of the term vectors, from the evidence cited above it is evident that Xu could use Zou’s word vectors in the generation process.							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Zou's methods and make the addition of Xu in order to add increased capabilites which ultimitly led to increased accuracy and efficinecy of the system (Xu  [0002] Natural language processing includes a wide variety of applications, such as machine translation, language modeling, and sentiment classification. In each case, meaning can be extracted from sentences using more context than simple per-word definitions. Instead, the grammar and other words in the sentence color the meaning of particular terms. Thus, sequences of words are modeled to improve accuracy of the natural language processing output. [0003] Methods and systems for natural language processing include generating respective feature vectors, for each word in an input, based on sequences of input words of different respective lengths. The respective feature vectors for each word in the input are combined to form a combined vector for each word. A hidden state is determined for each word in the input based on the combined vector. The hidden states for all words in the input are combined to form a multi-resolution context vector. A natural language processing action is performed using the multi-resolution context vector.  [0047]This improves natural language processing tasks such as, e.g., sentiment classification, machine translation, and language modeling. These represent substantive technical fields, and improvements to their ability to consider contextual information at multiple resolutions provide substantial benefits across a wide variety of disciplines)
Corresponding method claim 10 is rejected similarly as claim 1 above.
Corresponding product claim 16 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Zou [0040-42] computer readable medium capable of reading and executing instructions )
Regarding claim 6, the combination of Zou and Xu teach The system of claim 1, wherein the operations further comprise: normalizing the group of term vectors to generate a group of normalized term vectors; and generating the first combination term vector by combing the group of normalized term vectors. ( Zou [FIG. 4,5 & 7] show the vectors be combined after changing the vectors [0029] The word vector synthesis may be as simple as averaging the word vectors 184. However, more sophisticated syntheses may be performed. For example, word vectors may be upweighted or downweighted according to properties such as frequency, manually defined weights, external weighting signals, etc. In one embodiment, vectors of frequent words are downweighted to allow less frequent (and presumably more meaningful) words to have more influence.[0037] The n-gram vectors for each word are synthesized (e.g., averaged) to form word vectors 184 for the respective words of the document 102 [0038] The first term sums the word vectors 184, weighting each word vector according to its inverse frequency in the training corpus. The second term of the synthesis function averages the sentence vectors 190. Note that for brevity FIG. 7 does not show the denominators for averaging [0039] Any known vector-distance formula may be used, for example the cosine familiarity function, as shown in FIG. 7. )
Corresponding method claim 14 is rejected similarly as claim 6 above.
Regarding claim 7, the combination of Zou and Xu teach The system of claim 6, wherein the combination rule provides that the first combination term vector is generated by concatenating the group of normalized term vectors. ( Zou [FIG. 4,5 & 7] show the vectors be combined after changing the vectors [0029] The word vector synthesis may be as simple as averaging the word vectors 184. However, more sophisticated syntheses may be performed. For example, word vectors may be upweighted or downweighted according to properties such as frequency, manually defined weights, external weighting signals, etc. In one embodiment, vectors of frequent words are downweighted to allow less frequent (and presumably more meaningful) words to have more influence.[0037] The n-gram vectors for each word are synthesized (e.g., averaged) to form word vectors 184 for the respective words of the document 102 [0038] The first term sums the word vectors 184, weighting each word vector according to its inverse frequency in the training corpus. The second term of the synthesis function averages the sentence vectors 190. Note that for brevity FIG. 7 does not show the denominators for averaging [0039] Any known vector-distance formula may be used, for example the cosine familiarity function, as shown in FIG. 7. )
Corresponding method claim 15 is rejected similarly as claim 7 above.
Regarding claim 8, the combination of Zou and Xu teach The system of claim 1, wherein the operations further comprise: preprocessing the database to generate a vectorized database, wherein the preprocessing the database comprises: for each document of the database, generating a document vector using the combination term vector generator resulting in document vectors; and storing the document vector as an index to the corresponding document. (Zou [0019] As 
Corresponding product claim 19 is rejected similarly as claim 8 above.
Regarding claim 9, the combination of Zou and Xu teach The system of claim 8, wherein the operations further comprise: generating similarity scores between the document vectors and the first combination term vector; and wherein providing the search result comprises providing at least one documents based on the similarity scores. (Zou [0020] At step B1 in FIG. 2, once the search system 100 has been trained, a search corpus 124 of search documents 126 is vectorized by the search system 100. The search documents 126 are the documents will ultimately be searched and evaluated for relevance to user queries. Each search document 126 is preprocessed and passed through the trained search system, which vectorizes the search document. That is, the search system produces a search document vector 128 that represents linguistic and contextual features of the search document according to the search system's trained state. In one embodiment, the vectorization of a search document may include vectoring sub-parts of the document, e.g. paragraphs, pages, etc. The overall score is calculated using the top-N related pages, because some documents are relevant but may contain many pages of boilerplate information that can lower a score. [0023] For each search document vector, a similarity between the search document vector and the search vector 134 is computed. Based on the links from the search document vectors to the search documents, these similarities serve as the basis 
Corresponding product claim 20 is rejected similarly as claim 9 above.
Claims 2-5,11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200226126 A1; Zou; Joel Chi et al. (hereinafter Zou) in view of US 20120209847 A1; Xu; Venkat (hereinafter Xu) and Ma; Yiming et al.; US 20200201908 A1 (hereinafter Ma). 
Regarding claim 2, the combination of Zou and Xu teach the system of claim 1, wherein the different term vector rules							The combination lack explicitly and orderly teaching include at least one of an elementwise minimum rule or an elementwise maximum rule, wherein the elementwise minimum rule provides that each element of a corresponding term vector includes a minimum value of corresponding elements of the plurality of word vectors, and wherein the elementwise maximum rule provides that each element of a corresponding term vector includes a maximum value of corresponding elements of the plurality of word vectors.													However Ma teaches comprise at least one of an elementwise minimum rule or an elementwise maximum rule, wherein the elementwise minimum rule provides that each element of a  term vector comprises a minimum value of corresponding elements of the respective word vectors, and wherein the elementwise maximum rule provides that each element the term vector comprises a maximum value of corresponding elements of the respective of word vectors. (Ma [0039] Analysis apparatus 204 then aggregates intermediate vectors 214 into embeddings 220 for the corresponding entity IDs 210. For example, analysis apparatus 204 may generate an embedding for an entity ID as the element-wise minimum, maximum, sum, average, variance, and/or standard deviation of all intermediate vectors 214 produced from the entity ID. [0057] An element-wise aggregation 342 is applied to intermediate vectors 330-334 to produce embedding 346, and another element-wise aggregation 344 is applied to intermediate vectors 336-340 to produce embedding 348. For example, element-wise aggregations 342-344 may compute embeddings 346-348 as the element-wise maximums from the corresponding intermediate vectors 330-340. In turn, embedding 346 may represent member ID 302, and embedding 348 may represent job ID 304.[0064] An element-wise aggregation of the intermediate vectors is then used to produce an embedding that is outputted for use by a machine learning model. For example, a sum, average, maximum, minimum, and/or other type of aggregation may be applied to corresponding elements of the intermediate vectors to produce an embedding with the same dimensionality as the intermediate vectors. )		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Zou's and Xu's methods and further make the addition of Ma in order to improve the efficiency and utilization of IDs for the system. (Ma [0004] machine learning and/or analytics may be facilitated by mechanisms for improving the creation, profiling, management, sharing, and reuse of 
Corresponding method claim 11 and product claim 17 are rejected similarly as claim 2 above.	
Regarding claim 3, the combination of Zou and Xu teach The system of claim 1, wherein the different term vector rules							The combination lacks explicitly teaching include an elementwise mean value rule, wherein the elementwise mean value rule provides that each element of a corresponding term vector includes a mean value based on corresponding elements of the plurality of word vectors. 										However Ma teaches comprise an elementwise mean value rule, and wherein the elementwise mean value rule provides that each element of a term vector comprises a mean value based on elements of the plurality of word vectors. (Ma [0039] Analysis apparatus 204 then aggregates intermediate vectors 214 into embeddings 220 for the corresponding entity IDs 210. For example, analysis apparatus 204 may generate an embedding for an entity ID as the element-wise minimum, maximum, sum, average, variance, and/or standard deviation of all intermediate vectors 214 produced from the entity ID. [0057] An element-wise aggregation 342 is applied to intermediate vectors 330-334 to produce embedding 346, and another element-wise aggregation 344 is applied to intermediate vectors 336-340 to produce embedding 348. For example, element-wise aggregations 342-344 may compute embeddings 346-348 as the element-wise maximums from the corresponding intermediate vectors 330-340. In turn, embedding 346 may represent member ID 302, and embedding 348 may represent job ID 304.[0064] An element-wise aggregation of the intermediate vectors is then used to produce an embedding that is outputted for use by a machine learning model. For example, a sum, average, maximum, minimum, and/or other type of aggregation may be applied to corresponding elements of the intermediate vectors to produce an embedding with the same dimensionality as the intermediate vectors. )											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Zou's and Xu's methods and further make the addition of Ma in order to improve the efficiency and utilization of IDs for the system. (Ma [0004] machine learning and/or analytics may be facilitated by mechanisms for improving the creation, profiling, management, sharing, and reuse of 
Corresponding method claim 12 is rejected similarly as claim 3 above.
Regarding claim 4, the combination of Zou, Ma and Xu teach  The system of claim 3, wherein the elementwise mean value rule is an elementwise weighted mean value rule providing a weighted mean value using respective weights for the corresponding elements. (Zou [0029] The word vectorizer the performs a word vector synthesis step 186. The word vector synthesis may be as simple as averaging the word vectors 184. However, more sophisticated syntheses may be performed. For example, word vectors may be upweighted or downweighted according to properties such as frequency, manually defined weights, external weighting signals, etc. [0030] 
Regarding claim 5, the combination of Zou, Ma and Xu teach The system of claim 4, wherein the respective weights are based on inverse document frequencies associated with words.  (Zou [0038] At this point, the system has two sets of vectors; the word vectors 184, and the sentence vectors 190. A final synthesis function 250 combines the two sets of vectors. The synthesis function includes a first term for the word vectors. The first term sums the word vectors 184, weighting each word vector according to its inverse frequency in the training corpus. The second term of the synthesis function averages the sentence vectors 190. Note that for brevity FIG. 7 does not show the denominators for averaging, i.e., the total word and sentence counts of the document for the first and second terms, respectively. [FIG. 5 & 7] visually show the weighting and summing features of the system)
Corresponding method claim 13 and product claim 18 are rejected similarly as claim 5 above.

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered
Regarding Applicant’s Argument (page: 8-14): “Zou lacks explicitly and orderly teaching generating a group of term vectors for the first term using the word vectors wherein each term vector of the group of term vectors is generated based on a different term vector rules (emphasis added).  Therefore, Zou et al. fails to disclose "generating, using a combination term vector generator, a first combination term vector for the first term, wherein the generating the first combination term vector comprises: generating respective word vectors for the plurality of words, generating a group of term vectors for the first term using the word vectors, wherein each term vector of the group of term vectors is generated based on a different term vector rule, and generating the combination term vector for the first term by combining the group of term vectors based on a combination rule" as recited in claim 1. The cited paragraphs merely disclose generating one term vector for each term. In stark contrast, the claims disclose generating multiple term vectors for a term (e.g. group of words, sentence, phrase), where each term vector is generate based on a different term vector rule, and then combining these term vectors for the term to generate a combination term vector for the term (e.g. group of words, sentence, phrase). Therefore, Rangan et al. also fail to disclose "generating, using a combination term vector generator, a first Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20200151250 A1; Xu; Song et al. (hereinafter Xu)
Regarding Applicant’s Argument (page: 14-15): “During operation, the system applies a first set of hash functions to a first entity identifier (ID) for a first entity to generate a first set of hash values. Next, the system produces a first set of intermediate vectors from the first set of hash Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Ma is being used to teach the explicit language of elementwise operations and properties. The foundation of the teaching are established in the independent claims by Zou and Xu.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165